Citation Nr: 1221974	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  05-28 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a seizure disorder due to head injury.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from August 1975 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  
 
In October 2010, the Veteran, accompanied by his representative, testified at a hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file. 

In December 2010, this matter was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In this case, the Board notes that this matter was remanded in December 2010.  In that decision, the Board requested additional development.  Among other things, the Board requested that the following actions be taken:  (i) provide the Veteran with a VCAA-compliant notice as to the evidence and information necessary to establish service connection based on aggravation of a preexisting condition, (ii) contact the Naval Regional Medical Center in Charleston, South Carolina, and request copies of any inpatient or outpatient treatment records, to include the results of any diagnostic studies, pertaining to a head injury for the period from November 1978 through the January 1979, (iii) contact the NPRC, the appropriate service entity, or any other appropriate agency, as necessary, and request copies of all accident reports and deck logs for the U.S.S. Valdez (FF-1096) for the period from November 1978 through January 1979, and (iv) provide the Veteran with a VA examination and obtain an opinion regarding whether the Veteran had a preexisting condition relating to a seizure disorder prior to entering service in August 1975, to include as due to the reported head trauma at age 3, and if so, was there a permanent increase in the severity of such condition beyond its natural progression as a result of service, to include the claimed head trauma from being hit by a hatch door in the winter of 1979.  

First, the Board notes that, upon remand, records were obtained from the Naval Regional Medical Center (NRMC).  However, the request made to the NRMC only included records from December 1978 to January 1979, and did not include a request for November 1978 records.  The request also did not specifically mention that the records should include the results of any diagnostic studies, pertaining to a head injury for the period from November 1978 through the January 1979.

Next, Command Histories of the USS Valdez were obtained upon remand.  The Naval History and Heritage Command then indicated in their reply letter that their organization maintains deck logs for 30 years, after which the records are transferred to the National Archives and Records Administration (NARA) for permanent retention.  They also informed VA that NARA can generally only duplicate two months worth of deck logs per request.  There is no indication in the claims file that these deck logs were requested.  

In addition, the Board on remand requested that the Veteran be provided with a VA examination and opinion regarding whether the Veteran had a preexisting condition relating to a seizure disorder prior to entering service in August 1975, to include as due to the reported head trauma at age 3, and if so, whether there was a permanent increase in the severity of such condition beyond its natural progression as a result of service, to include the claimed head trauma from being hit by a hatch door in the winter of 1979.  The Veteran was provided with an examination in January 2011 that was followed up with an addendum report dated in February 2012.  However, while an opinion was provided concerning whether his condition was incurred during such service, to include as a result of the claimed head trauma from being hit by a hatch door in the winter of 1979, the examiner did not offer an opinion concerning a preexisting condition.  The Board also notes that the January 2011 report contained in the Veteran's claims file is an addendum to a note that the examiner had dictated earlier in the day, before he had a chance to review the Veteran's file.  This original January 2011 dictated note does not appear to be contained in the Veteran's file.

Finally, the Veteran was sent notice dated in December 2010 that informed the Veteran that, in order to support a claim for service connection, the evidence must show, among other things, that a disease was made permanently worse during military service.  However, as this language was the same as the language used in a July 2009 letter, and as the Board in December 2010 specifically requested additional notice as to the evidence and information necessary to establish service connection based on aggravation of a preexisting condition, the Board finds that additional detail regarding this notice should be provided.   

Based on the foregoing, this matter should be remanded for full compliance with the terms of the December 2010 Board remand instructions.  In this regard, the Board notes that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to affording the Veteran a VA examination, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his claimed disability.  Here, the Board notes that the Veteran has been treated at the VA, specifically the San Francisco, Palo Alto, West Los Angeles, Las Vegas, and White City VA Medical Centers.  Updated records from the VA should be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.    

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA-compliant notice as to the evidence and information necessary to establish service connection based on aggravation of a preexisting condition, including whether the disorder clearly and unmistakably preexisted the Veteran's entry into active service and, if so, was there a permanent increase in the severity of the condition beyond its natural progression as a result of service.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306.

2.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This should specifically include updated treatment records from VA, including the San Francisco, Palo Alto, West Los Angeles, Las Vegas, and White City VA Medical Centers.  The entire January 2011 VA examination report, including the January 2011 dictated report and addendum, should also be located and associated with the Veteran's claims file.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

3.  Contact the Naval Regional Medical Center in Charleston, South Carolina, and request copies of any inpatient or outpatient treatment records, to include the results of any diagnostic studies, pertaining to a head injury for the period from November 1978 through the January 1979.  If necessary, contact the National Personnel Records Center (NPRC), or other appropriate agency, and any source identified by the NPRC, to obtain any such records.

4.  Contact the National Archives and Records Administration (NARA), or any other appropriate agency, as necessary, and request copies of all accident reports and deck logs for the U.S.S. Valdez (FF-1096) for the period from November 1978 through January 1979.  Please note that NARA can generally only duplicate two months worth of deck logs per request.

5.  All requests and all responses for the above-described records, including negative responses, must be documented in the claims file.  Requests for records from Federal agencies, including service departments, and military hospitals, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  All records received must be associated with the claims file.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be notified of the unsuccessful attempts made, and allowed an opportunity to provide such records. 

6.  After all available treatment records have been associated with the claims file, if the individual who conducted the January 2011 VA examination is available, forward the entire claims file, including a copy of this remand, for an addendum report in response to the following questions.  Review of the claims file should be noted in the examination report.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.  If the January 2011  VA examiner is not available, schedule the Veteran for another VA examination to determine the nature and etiology of his claimed disability.  All necessary tests and studies should then be conducted.  The examiner should respond to the following questions:

(a)  Did the Veteran have a preexisting condition relating to a seizure disorder prior to entering service in August 1975, to include as due to the reported head trauma at age 3?  If so, was there a permanent increase in the severity of such condition beyond its natural progression as a result of service, to include the claimed head trauma from being hit by a hatch door in the winter of 1979?  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

7.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


